DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's preliminary amendment, filed 27 April 2020, is again acknowledged.  Claims 1-18 and 33-170 have been cancelled.  Claim 27 has been amended.  Claims 19-32 are pending.

Applicant’s election of the Species of SEQ ID NO: 95 and pomalidomide in the reply filed on 20 July 2022 is acknowledged.  Because the elected species is free of the art, the search has been extended and the Species election is withdrawn in full.

Claims 19-32 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 27 April 2020, 03 August 2020, and 02 November 2021 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Claim Objections
Claims 19, 24, and 26-27 are objected to because of the following informalities:  the claims contain abbreviations (CRBN in claim 19, IMiD in claim 24, various abbreviations in claims 26 and 27) that are not first accompanied by their generic terminology.  Appropriate correction is required.

Claim 27 is objected to because of the following informality: in line 6, the claim recites “ or a K0 from thereof” when it appears “or a K0 form thereof” was intended.  Appropriate correction is required.  


  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 27, 30, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 recites “comprises (optionally is)” in lines 5 and 7.  This language is ambiguous because it is unclear if the parenthetical is limiting or only exemplary.  It is suggested the claim be reworded to remove delete the parenthetical so that the language is simply “comprises”.
Claim 27 recites “or a K0 form thereof” and then provides a SEQ ID NO in a parenthetical at  lines 6 and 7/8.  This language is ambiguous because it is unclear if the SEQ ID NO in the parenthetical is limiting or only exemplary.  It is suggested the claim be reworded to remove the parenthetical and recite the SEQ ID NO expressly.
Claim 30 is ambiguous because it recites substitution positions for CD28 and 4-1BB costimulatory domain sequences without providing a reference sequence that defines the positions.  Appropriate clarification is required.
Claim 30 is also ambiguous in that it is not clear what is included in the “Markush” group because there is an “or” in line 3 and in line 7.  If Applicant intends that the co-stimulatory domain is any of the recited options, it is suggested that the claim be revised to insert “co-stimulatory domain from” following “selected from the group consisting of a” and then simply recite the alternatives.
Claim 32 is ambiguous because it is unclear if the CAR includes a TCR recognizing WT1 as one option for the extracellular antigen-binding domain or a scFv that binds a TCR recognizing WT1.  Appropriate clarification is required.
Appropriate correction is required.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-26 and 28-32 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US10683360 to Brayshaw et al. (“Brayshaw;” PTO-892). 
Brayshaw teaches that the activity of a chimeric antigen receptor (CAR) can be controlled by fusing the CAR to a ubiquitin targeting protein which comprises a minimal degron structural motif.  See, e.g., Abstract , Figure 1, Brief Summary, col 8, line 49 to col. 9, line 4.. The degron is a degradation motif (Figure 1) that causes the CAR polypeptide to be degraded when cells expressing a CAR comprising the degron are contacted with a drug such as lenalidomide, causing reduced expression of the CAR.  E.g., Figures 5 and 6 and associated brief descriptions in col. 3-4.  Brayshaw teaches the ability to reduce or expression of the CAR by cells in vivo addresses a safety concern for CAR-T therapy.  E.g. col. 1, line 2 to col. 2, line 28.  
As described in more detail at columns 16-19, a CAR generally comprises a target binding domain (i.e., an extracellular antigen-binding domain), a transmembrane domain, an optional co-stimulatory domain, and an intracellular effector domain that mediates the primary signaling in the cell.  As noted at col. 18, line 56 to col. 19, line 13, the construct can comprise the ubiquitin targeting protein in various locations relative to the CAR components.  The structural motif appended to the CAR are protein substrates that have been shown to interact with cereblon through immunomodulatory drugs (IMiDs) such as thalidomide.  E.g., col. 10-14, but see especially col. 10, lines 6-16.  Accordingly, in the presence of an IMiD the ubiquitin ligase cereblon interacts with the ubiquitin targeting protein and causes the degradation of the CAR.  E.g., col. 15, line 43 to column 16, line 6; see also working Examples.  These teachings anticipate the drug responsive CAR of instant claim 19. 
Regarding claims 20-25, at column 15 Brayshaw teaches that the IMiDs are drugs that are currently in use for treating cancers.  That is, the IMiDs are small molecule drugs that already have FDA approval for use in treating cancer patients.  These small molecule IMiDs include thalidomide, lenalidomide, and pomalidomide.  See especially col. 15, lines 21-25.  Claims 20-25 are therefore also anticipated by the teachings of Brayshaw.  
Regarding claim 26, at column 10, line 11, to column 14, line 17, Brayshaw teaches various structural motifs that interact with the E3 ubiquitin ligase cereblon in an IMiD-dependent manner include structural motifs from Ikaros 3 (IKZF3), Ikaros 1 (IKZF1), ZFP91, CK1 alpha, among others.  See especially col. 10, lines 10-16.  Brayshaw also teaches minimal degrons for these structural motifs and multiple sequence variants at columns 11-14.  Claim 26 is therefore also anticipated.
Regarding claim 28, SEQ ID NO: 10 of Brayshaw is a 133 amino acid domain that contains within it a CRNB polypeptide substrate domain that is SEQ ID NO: 5 (see positions 14-73 of Brayshaw’s SEQ ID NO: 10).  At column 12, line 29 to column 13, line 2, Brayshaw indicates that fragments of 60 amino acids in length that retain function as an ubiquitin targeting protein.  The language of claim 28 in view of claim 19 does not clearly exclude the inclusion of additional residues, so long as the polypeptide of SEQ ID NO: 5 is present and functions as a CRBN polypeptide substrate domain in the context of the CAR.  Claim 28 is therefore also anticipated.
Regarding claim 29, various signaling domain options for the CAR are taught at column 17, line 57 to column 18, line 24, including CD3z.  Claim 29 is anticipated.
Regarding claim 30, multiple co-stimulatory domains, including CD28 and 4-1BB co-stimulatory domains, are taught by Brayshaw at col. 18, lines 25-55.  Claim 30 is anticipated.
Regarding claims 31 and 32, Brayshaw teaches that the CAR can comprise a scFv targeting tumor antigens including BCMA, CD19, CD20, among others.  E.g. col. 16, lines 10-67.  Claims 31 and 32 are also anticipated.
Brayshaw therefore anticipates the claimed invention.  


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 19-26 and 29-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23-26, 36, 37, 39, and 43 of copending Application No. 17413859 (Pub’d as US20220098251; PTO-892).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite a fusion protein comprising a chimeric antigen receptor fused to at least one degron tag.  E.g., copending claim 23-26.  While the conflicting claim does not recite that the degron is a “CRBN polypeptide substrate domain capable of binding CRBN in response to drug, thereby promoting ubiquitin pathway-mediated degradation of the drug-responsive CAR”, the sequences recited inherently possess this activity since they are portions of IKZF3, IKZF1, and ZFP91, among others, that possess the recited ability to bind cereblon in the presence of an IMiD such as lenalidomide (an FDA approved small molecule IMiD).  E.g., see co-pending claim 23 in view of co-pending claims 1, 36, 37, 39, and 43.  
The co-pending claims also do not expressly recite the options for the various CAR components recited in instant claims 29-31, but these alternatives are either anticipated by or obvious over at least co-pending claim 26 and the components contained within the anti-CD19 tisagenlecleucel or axicabtagene ciloleucel CARs.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.




Allowable Subject Matter 
No claim is allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 7:30 to 17:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643